NUMBER 13-21-00089-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


                    IN THE MATTER OF N.J.T., A JUVENILE


                    On appeal from the 138th District Court
                         of Cameron County, Texas.


                                         ORDER

              Before Justices Longoria, Hinojosa, and Tijerina
                             Order Per Curiam

       This matter is before the Court on appellee’s unopposed motion for extension of

time to file a brief. This appeal arises from an order waiving the juvenile court’s exclusive

jurisdiction and transferring the case to criminal district court. Appellant, N.J.T., filed his

brief on August 5, 2021, making appellee’s, the State of Texas, brief due on August 25,

2021. Appellee requests an additional thirty-one (31) days to file its brief and seeks leave

of court to file it by September 25, 2021. The appellee asserts four potential causes for

delay necessitating the need for additional time to prepare appellee’s brief. Appeals of an
order under Texas Family Code § 54.02 certifying a juvenile to stand trial as an adult are

governed by the rules of appellate procedure applicable to accelerated appeals. See TEX.

FAM. CODE ANN. §§ 54.02; 56.01(c)(1)(A), (h-1); TEX. R. APP. P. 28.1; Supreme Court

Order of August 28, 2015, Misc. Docket No. 15-9156.

       Appellate courts are directed to ensure “so far as reasonably possible” that appeals

in such cases are brought to final disposition within 180 days of the date the notice of

appeal is filed. See id. Accordingly, it is the policy of this Court to limit extensions of time

in such cases absent truly extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       Accordingly, we grant in part and deny in part appellee’s motion for extension of

time and order appellee’s brief to be filed on or before Tuesday, September 7, 2021. No

further extensions of time will be granted absent truly exigent and extraordinary

circumstances.

                                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
18th day of August, 2021.




                                               2